5/23/4@Se 2:19-cv-03212-SVW-GJS Doreen EiktNcH-BESGEDARG/GNTRACHE LL Of 2 Page ID #:146

Los Angeles Charter and Administrative Code

Sec. 371. Competitive Bidding; Competitive Sealed Proposals.

(a) Competitive Bidding. Except as provided in subsection (e) below, the City shall not be, and is not,
bound by any contract unless the officer, board or employee authorized to contract has complied with the

procedure for competitive bidding or submission of proposals established by this section and ordinance.

Contracts shall be let to the lowest responsive and responsible bidder furnishing satisfactory security for
performance. This determination may be made on the basis of the lowest ultimate cost of the items in place
and use. Where the items are to constitute a part of a larger project or undertaking, consideration may be
given to the effect on the aggregate ultimate cost of the project or undertaking. Notwithstanding the
provision of this subsection requiring award to the lowest responsive and responsible bidder, a bid
preference can be allowed in the letting of contracts for California or Los Angeles County firms, and the
bid specifications can provide for a domestic content and recycled content requirement. The extent and
nature of the bid preference, domestic content and recycled content requirement and any standards,

definitions and policies for their implementation shall be provided by ordinance.

(b) Competitive Sealed Proposals. As an alternative to an award pursuant to open and competitive
bidding, a contract can be let pursuant to a competitive sealed proposal method, in accordance with criteria
established by ordinance adopted by at least a two-thirds vote of the Council. The competitive sealed bid
proposal system may permit negotiations after proposals have been opened to allow clarification and
changes in the proposal. Adequate precautions shall be taken to treat each proposer fairly. No award may
be made pursuant to this alternative method to a proposer whose final proposal is higher as to the ultimate
cost to the City, as above defined, than any other responsive proposal submitted. The contracting authority,
in order to utilize this alternative method, must make a written finding supported by a written statement of
facts that adherence to the rule that the award be made to the lowest responsive and responsible bidder is

not practicable or advantageous and shall also state in writing the reason for the particular award.

Consistent with competitive bidding requirements, design-build or other appropriate project delivery

systems may be used when justified by the type of project and approved by the contracting authority.

(c) Right to Reject. The City shall reserve the right to reject any and all bids or proposals and to waive
any informality in the bid or proposal when to do so would be to the advantage of the City. The City may
also reject the bid or proposal of any bidder or proposer who has previously failed to timely and

satisfactorily perform any contract with the City.

(d) Notice. The Council, board, officer or employee authorized to contract shall cause notice inviting
bids or proposals to be published at least once in a daily newspaper circulated in the City, or to be given by
other method prescribed by ordinance, inviting bids or proposals. All bids and proposals shall comply with
additional requirements provided by ordinance, including, but not limited to, the furnishing of a bid bond,
performance bond and affidavit of non-collusion. Further procedures for competitive bidding shall be

prescribed by ordinance.

(e) Exceptions. The restrictions of this section shall not apply to:

(1) Contracts involving consideration reasonably valued at less than an amount specified by

ordinance.

(2) Contracts, as determined by the contracting authority, for the performance of professional,
scientific, expert, technical, or other special services of a temporary and occasional character for

which the contracting authority finds that competitive bidding is not practicable or advantageous.

library.amlegal.cam/alpscripts/get-content.aspx

2
5/23/204ASE 2:19-Cv-03212-SVW-GJS Dogeiieanih dikalceWasbRP Ard dhirdRagene of 2 Page ID #:147

(3) Contracts for the furnishing of articles covered by letters patent granted by the government of
the United States.

(4) Contracts for leasing as lessee or purchasing real property when approved by majority vote of
the Council.

(5) Contracts for repairs, alterations, work or improvements declared in writing by the
contracting officer or board, or its designee, to be of urgent necessity for the preservation of life,
health or property. The declaration shall give the reasons for the urgent necessity and must be
approved by the Council or its designee. Approval may be conditioned upon compliance with one
or more of the requirements of this section.

(6) Contracts entered into during time of war or national, state or local emergency declared in
accordance with federal, state or local law, where the Council, by resolution adopted by two-thirds
vote and approved by the Mayor, suspends any or all of the restrictions of this section or their
applicability to specific boards, officers or employees.

(7) Contracts for equipment repairs or parts obtained from the manufacturer of the equipment or
its exclusive agent.

(8) Contracts for cooperative arrangement with other governmental agencies for the utilization of
the purchasing contracts and professional, scientific, expert or technical services contracts of those
agencies and any implementing agreements, even though the contracts and implementing
agreements were not entered into through a competitive bid process.

(9} New, long-term concession agreements with the existing merchants as of the Adoption Date
of the Charter on Olvera Street negotiated by the City department responsible for administering the
EI Pueblo de Los Angeles Historical Monument.

(10) Subject to the requirements of Section 1022, contracts (including without limitation those,
as determined by the contracting authority, for the performance of professional, scientific, expert,
technical or other special services), where the contracting authority finds that the use of competitive
bidding would be undesirable, impractical or impossible or where the common law otherwise
excuses compliance with competitive bidding requirements.

library.amlegal.com/alpscripts/get-content.aspx 2/2
